Le Grand, C. J.,
delivered the opinion of this court.
This is an appeal from an order of the orphans court for Prince Georges county, passed on the 23rd day of July 1855, revoking the letters of administration granted to the appellant on the 15th day of March 1853, and granting letters of administration pen dente lite to the appellee.
The fac(s of the case may bo thus stated: Francis Edelen died in September 1852; on the 15th day of March 1853, letters of administration were granted to his widow, the appellant. On the 27'tli day of March 1853, the appellee filed his petition in the Orphans court asking that a certain paper presented to the court might be admitted to probate as the last will and testament of Francis Edelen, and that the letters which had been granted to his widow, the appellant, might be revoked and letters testamentary be granted to him, he being one of tire executors named in said paper, the other having renounced all right to administration.'
On this petition, issues, involving the validity of the paper-presented as a testamentary disposition of the property of Francis Edelen, were framed and sent to the Circuit court for Prince George’s county, and there tried. The case so framed and tried was, on appeal, brought up to this court and the ruling of the Circuit court therein was overruled and the cause remanded underpi'oeedendo, and is now pending in the Circuit court undisposed of. In this state of case, the appellee filed another petition, to wit, on the 17th of April 1855, asking the revocation of the letters which had been granted to the appellant on the 15th day of March 1853. The prayer of the petition was granted, and letters pendente lite granted to the *56appellee. The present appeal is from this order of the Orphans court. '•
It will be perceived from this recital of the facts, that the prayer, for the revocation of the letters granted to the appellant, itihich was embraced in the petition of the appellee of tint 27th day of March 1853, has never been finally acted upon and■ therefore is undecided.
The petitiou in this case was not filed until the 17th day of April 1855. The appellee had knowledge, if not earlier, certainly on the 27th day of March 1853, that letters had been on the 15th day of the same month and year, granted to the appellant, and this undoubtedly being so, this petition tinder the decision in Edwards, Adm’r of Bruce vs. Upton Bruce, 8 Maryland Rep., 387, was filed too late,and ought to havCbeen dismissed. This being so, it follows as a matter of course, the order of the Orphans court appealed from, should be reversed.
The nature and legal import of the ante-nuptial contract between Francis Edelen and the appellant, and the right of the Orphans court to appoint an administrator pendente lite, before the final settlement of the case depending in the Circuit court of Prince Georges county, under the petition filed by the appellee on the 27th day of March 1853, are questions which are not before us on this appeal, and we, therefore, abstain from-the expression of ány opinion in regard to them.
The only matter before us is, that' which arises under the petition filed, on the 17th day of April 1855, and as that paper-ought to have been dismissed, the order passed in conformity with its prayér ought to be reversed, which is done accordingly.

Order reversed.